              Case 3:19-cv-01993-SRU Document 23 Filed 05/08/20 Page 1 of 1



                             UNITED STATES DISTRICT  1‘ COURT
                            FOR THE DISTRICT1‘ OF CONNECTI‘CUT


——_—/’KENNETH
   BARGER,

             P1am'ti,ff
                                                               Civﬂ Action No. 3: 19-cv-01993—SRU
 V.


 LIFE INSURANCE COMPANY OF NORTH
 AMERICA; CIGNA CORPORATION,

         Defendant.




                             Stipulation of Dls'mls'sal with Prejudice-

         IT IS HEREBY STIPULATED between undersigned counsel for all parties m' this

action, that thls' action be, and the same hereby is, dismls'sed with prejudice, and without costs or

attomeys’ fees to either party.

      ROBINSON & COLE, LLP                          ERIC BUCHANAN & ASSOCIATES, PLLC




By:
                                                   Mi
                                                   Hudson T. Elh's
      Patrick W. Begos
                                                   414 McCallie Avenue
      1055 Washm'gton Boulevard
                                                   Chattanooga, TN 37402
      Stamford, CT 06901-2249
                                                   Tel. No. 423.634.2506
      Tel: 203.462.7500
                                                   Fax No. 423.634.2505
      Fax No. 203.462.7599
      Email: pbegos@rc.com                         Emaﬂ: _____@________y__ellishbuchanandisabilit.com
      Attorneys for Defendants                     Attorneys for Plainnﬁ"
                                                                                                 '




Dated: W}, 2020




2072w25~vl
